DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al (US Publication No.: US 2012/0069272 A1, “Sugita”).
Regarding Claim 1, Sugita discloses an optical composite film (Figure 7), comprising:
A reflection grating film layer (Figure 7, reflection grating film layer 50; Paragraph 0066);
An optically-uniaxial optical film layer, comprising a plate-shaped portion and a plurality of refraction portions (Figure 7, optically-uniaxial optical film layer 31 has plate-shaped portion at the bottom and a plurality of refraction portions 31a; Paragraph 0042-0043), wherein
The plate-shaped portion is stacked on the reflection grating film layer (Figure 7, plate-shaped portion of 31 is stacked on reflection grating film layer 50),
The plurality of refraction portions is disposed on a side of the plate-shaped portion away from the reflection grating film layer (Figure 7, refraction portions 31a are disposed on a side away from the reflection grating film layer 50),
The plurality of refraction portions is selected from one type of camber columns and quadrangular prisms (Figure 7, camber columns 31a), and
When the plurality of refraction portions is the camber columns, the refraction portions has a plurality of side surfaces, one of the plurality of side surface is an arc-shaped convex surface, and a side surface of the refraction portion away from the arc-shaped convex surface is laminated to the plate-
When the plurality of refraction portions is the quadrangular prisms, a side surface of the refraction portion is laminated to the plate-shaped portion (Figure 7 discloses camber columns); and
A substrate layer, stacked on a side of the plate-shaped portion close to the refraction portion (Figure 7, substrate layer 32), wherein
The plurality of refraction portions is accommodated in the substrate layer (Figure 7, refraction portions 31a are accommodated in the substrate layer 32), and
A refractive index of the substrate layer is less than an extraordinary light refractive index of the optically-uniaxial optical film layer (Paragraph 0044 discloses that the refractive index of the substrate layer 32 is the same as the ordinary refractive index of the optically-uniaxial optical film layer 31, and Paragraph 0087 discloses that the extraordinary refractive index of the optically-uniaxial optical film layer 31 is greater than its ordinary refractive index). 

	Regarding Claim 2, Sugita discloses the optical composite film according to claim 1, wherein the extraordinary light refractive index of the optically-uniaxial optical film layer is greater than an ordinary light refractive index of the optically-uniaxial optical film layer (Paragraph 0087).

	Regarding Claim 3, Sugita discloses the optical composite film according to claim 1, wherein the substrate layer is a transparent optical film layer having optical isotropy (Paragraph 0041).

	Regarding Claim 6, Sugita discloses the optical composite film according to claim 1, wherein the extraordinary light refractive index of the optically-uniaxial optical film layer is 1.0 to 2.5 (Paragraph 0087).

	Regarding Claim 7, Sugita discloses the optical composite film according to claim 1, wherein the refractive index of the substrate layer is 1.0 to 2.5 (Paragraph 0044 discloses that the refractive index of the substrate layer 32 is the same as the ordinary refractive index of the optically-uniaxial optical film layer 31, and Paragraph 0087 discloses that the ordinary refractive index to be within the claimed range).

	Regarding Claim 8, Sugita discloses the optical composite film according to claim 1, wherein a difference between the extraordinary light refractive index of the optically-uniaxial optical film layer and the refractive index of the substrate layer is .01 to 2 (Paragraph 0087 discloses a difference of .3).

	Regarding Claim 9, Sugita discloses the optical composite film according to claim 1, wherein the arc-shaped convex surface is a curved surface formed with a circular arc line is moved along an extension direction of the refraction portion (Figure 7 discloses a circular arc line of each arc-shaped convex surface 31a to be moved along a horizontal extension direction of the refraction portion).

	Regarding Claim 10, Sugita discloses the optical composite film according to claim 1, wherein the plurality of refraction portions is the camber columns, the plurality of refraction portions is arranged along a straight line, and extension directions of the plurality of refraction portions are parallel (Figure 7, refraction portions 31a are arranged along a horizontal straight line and extension directions are horizontal and parallel).

	Regarding Claim 11, Sugita discloses the optical composite film according to claim 1, wherein the plurality of refraction portions is the camber columns, the plurality of refraction portions is arranged in a two-dimensional matrix, and a two neighboring refraction portions are disposed at an interval (Figure 7 discloses refraction portions 31a arranged in a two-dimensional matrix and two neighboring refraction portions 31a are disposed at an interval; Paragraphs 0043-0044).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Hong et al (US Publication No.: US 2007/0296896 A1, “Hong”).
	Regarding Claim 4, Sugita discloses the optical composite film according to claim 1.
	Sugita fails to disclose that a material of the optically-uniaxial optical film layer is a nematic-phase liquid crystal molecule material.
	However, Hong discloses a similar film where a material of the optically-uniaxial optical film layer is a nematic-phase liquid crystal molecule material (Hong, Figure 3A, nematic-phase liquid crystal molecules material 260; Paragraph 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optically-uniaxial optical film layer as disclosed by Sugita to include nematic-phase liquid crystal molecule material as disclosed by Hong. One would have been motivated to do so for the purpose of using a lens array to switch between two dimensional and three dimensional modes (Hong, Paragraph 0038). 

Claims 5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Lee et al (US Publication No.: US 2018/0045876 A1, “Lee”).
Regarding Claim 5, Sugita discloses the optical composite film according to claim 1.
Sugita fails to disclose that the substrate layer is selected from one of a polymethylmethacrylate layer, a polyethylene terephthalate layer, a cyclic olefin polymer layer, a cellulose triacetate film, a polyimide film, a silicon dioxide layer, a silicon nitride layer, and a glass plate layer. 
	Lee discloses a similar film where the substrate layer is selected from one of a polymethylmethacrylate layer, a polyethylene terephthalate layer, a cyclic olefin polymer layer, a cellulose triacetate film, a polyimide film, a silicon dioxide layer, a silicon nitride layer, and a glass plate layer (Lee, Paragraph 0048 discloses a substrate layer 110 having a polymethylmethacrylate layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate layer as disclosed by Sugita to include a particular material as disclosed 

	Regarding Claim 12, Sugita discloses the optical composite film according to claim 1.
	Sugita fails to disclose that the plurality of refraction portions is the quadrangular prisms, the plurality of refraction portions is arranged along a straight line, extension directions of the plurality of refraction portions are parallel, and two neighboring refraction portions are disposed at an interval.
	However, Lee discloses a similar film where the plurality of refraction portions is the quadrangular prisms, the plurality of refraction portions is arranged along a straight line, extension directions of the plurality of refraction portions are parallel, and two neighboring refraction portions are disposed at an interval (Lee, Figure 1, refraction portions 121 are quadrangular prisms and arranged in a horizontal straight line, and extend in a parallel vertical direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the refraction portions as disclosed by Sugita to be quadrangular prisms as disclosed by Lee. One would have been motivated to do so for the purpose of improving brightness and contrast ratios within a display (Lee, Paragraph 0049).

	Regarding Claim 13, Sugita discloses the optical composite film according to claim 1.
	Sugita fails to disclose that the plurality of refraction portions is the quadrangular prisms, the plurality of refraction portions is arranged in a two-dimensional matrix, and two neighboring refraction portions are disposed at an interval.
	However, Lee discloses a similar film where the plurality of refraction portions is the quadrangular prisms, the plurality of refraction portions is arranged in a two-dimensional matrix, and two neighboring refraction portions are disposed at an interval (Lee, Figure 1, refraction portions 121 are quadrangular prisms that are disposed at intervals from one another and Figure 9 discloses a two-dimensional matrix arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the refraction portions as disclosed by Sugita to be quadrangular prisms as disclosed .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Wegmann et al (US Publication No.: US 2005/0146789 A1, “Wegmann”).
Regarding Claim 14, Sugita discloses the optical composite film according to claim 1.
Sugita fails to disclose that the reflection grating film layer comprises a transparent substrate and a plurality of strip-shaped metal layers disposed on the transparent substrate, the plurality of metal layers is evenly arranged at intervals along a straight line, and extension directions of the plurality of metal layers are parallel to each other.
However, Wegmann discloses a similar film where the reflection grating film layer comprises a transparent substrate and a plurality of strip-shaped metal layers disposed on the transparent substrate, the plurality of metal layers is evenly arranged at intervals along a straight line, and extension directions of the plurality of metal layers are parallel to each other (Wegmann, Figure 1, metal layers 4, transparent substrate 3; Paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reflection grating film layer as disclosed by Sugita to include metal layers as disclosed by Wegmann. One would have been motivated to do so for the purpose of improving light incidence angles and light transmittance (Wegmann, Paragraph 0032). 

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art of record does not teach or suggest an optical composite film, comprising: a reflection grating film layer; an optically-uniaxial optical film layer, comprising a plate-shaped portion and a plurality of refraction portions, wherein the plurality of refraction portions is selected 
The prior art of Sugita (US 2012/0069272 A1) discloses an optical composite film, comprising: a reflection grating film layer; an optically-uniaxial optical film layer, comprising a plate-shaped portion and a plurality of refraction portions, wherein the plurality of refraction portions is selected from one type of camber columns and quadrangular prisms; and a substrate layer, stacked on a side of the plate-shaped portion close to the refraction portion, wherein the plurality of refraction portions is accommodated in the substrate layer, and a refractive index of the substrate layer is less than an extraordinary light refractive index of the optically-uniaxial optical film layer (Sugita, Figure 7; Paragraph 0044; Paragraph 0087). Sugita fails to disclose a display panel comprising the optical composite film, wherein a metal grating film layer, a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, the reflection grating film layer, the optically-uniaxial optical film layer, the substrate layer, and a second glass film layer are sequentially stacked, and a photoresist layer is stacked between the substrate layer and the second glass film layer, or the photoresist layer is stacked between the first glass film layer, and the first indium tin oxide film layer. The prior art of Kim (US 2017/0038519 A1) discloses a display panel comprising a metal grating film layer, a first glass film layer, a first indium tin oxide film layer, a liquid crystal layer, a second indium tin oxide film layer, and a second glass film layer sequentially stacked (Kim, Figure 3). Kim fails to disclose that the reflection grating film layer, the optically-uniaxial optical film layer, and the substrate layer are sequentially stacked between the second indium tin oxide film layer and the second glass film layer.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871